NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 8, 2017* 
                                 Decided March 9, 2017 
                                              
                                          Before 
 
                      WILLIAM J. BAUER, Circuit Judge 
                       
                      FRANK H. EASTERBROOK, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge
 
No. 15‐3401 
 
DEONTA KYLES,                                      Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Northern District of Illinois, 
                                                   Eastern Division. 
      v.                                            
                                                   No. 11 CV 5216 
LATONYA WILLIAMS, et al.,                           
      Defendants‐Appellees.                        Andrea R. Wood, 
                                                   Judge. 
 
                                        O R D E R 

       Deonta Kyles, a prisoner who underwent two knee surgeries, sued his prison’s 
medical staff for deliberate indifference to his post‐operative knee condition, which he 
asserts required more physical therapy than he received. The district court granted 
summary judgment for the defendants. It concluded that Kyles had not exhausted one 


                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐3401                                                                            Page 2 
 
part of this claim and that, on the exhausted part, he produced no evidence from which 
a rational jury could find the defendants liable. Its reasoning is correct, so we affirm. 

       We recount the facts in the light most favorable to Kyles, the opponent of 
summary judgment. See Carson v. ALL Erection & Crane Rental Corp., 811 F.3d 993, 994 
(7th Cir. 2016). While a prisoner at Stateville Correctional Center in Illinois, Kyles tore 
the meniscus and a ligament in his right knee while playing basketball. He underwent 
two surgeries to repair his knee in 2009, and he started physical therapy at Stateville 
upon his return from the hospital. Kyles had eight sessions of physical therapy over 
four weeks in the fall of 2009. After those sessions ended, the physical therapists taught 
him how to continue on his own with the exercises.   

       Kyles performed these exercises for several months until May 2010, when he was 
doing knee bends with weights in his cell and felt something “pop” in his knee. (He 
does not say that his knee bends were part of his therapeutic exercises.) The next day 
Kyles notified a medical technician about this, and he scheduled Kyles to see a 
physician’s assistant, LaTonya Williams, who saw Kyles the following day. Williams 
prescribed ibuprofen and ice to treat the injury, ordered a knee support for Kyles, and 
recommended that he discontinue exercising temporarily. She also directed Kyles to 
follow up with her, and Kyles saw her again two months later. At that time Kyles 
complained that his right knee locked up on him, so Williams prescribed ibuprofen for 
two months and analgesic balm. She also renewed a low‐bunk permit for Kyles and 
advised him to return to the health care‐center on an as‐needed basis.   

        Over the next few months, during the fall of 2010, Kyles sought to restart 
physical therapy for his knee. Between August and November 2010 Kyles wrote 
approximately 15 letters to Dr. Parthasarathi Ghosh, the prison’s medical director, 
requesting physical therapy and enhanced medical care. The record does not reflect 
whether those letters, which went unanswered, were received. But Williams, the 
physician’s assistant, saw Kyles again in September after he fell and complained of pain 
in his shoulder and his knee. Williams ordered an x‐ray of his shoulder and an arm 
sling, prescribed ice and pain medication, and renewed his low‐bunk permit. Kyles also 
saw a medical technician in December, when he complained about his knee and asked 
again for physical therapy. The technician had him see Williams a week later, in 
January 2011. After examining him, Williams decided to have Dr. Ghosh reevaluate 
Kyles. That evaluation did not occur as Dr. Ghosh retired in March. 

      Kyles filed two grievances about this sequence of events. His first grievance, 
which he filed as an emergency in November 2010, objected to limiting physical therapy 
No. 15‐3401                                                                      Page 3 
 
in 2009 to eight sessions. The warden denied the grievance as not a true emergency, but 
invited Kyles to submit the grievance through the ordinary procedure. Kyles did not. 
Instead he appealed the warden’s denial of his emergency grievance to the prison 
system’s Administrative Review Board. The Board rejected the appeal.   

       Kyles’s second grievance concerned the lack of a medical reevaluation that 
Williams had advised in January 2011. He filed the grievance in July 2011, complaining 
that the medical director had not seen him despite his repeated requests over several 
months. A grievance counselor responded. While noting that Kyles had been referred to 
the medical director, the counselor did not schedule a reevaluation. So far as the record 
shows, Kyles did not appeal the response to his second grievance to the Administrative 
Review Board.   

       Kyles’s next step was this suit, where the defendants moved for summary 
judgment, raising two grounds. First, they argued that Kyles had failed to exhaust his 
administrative remedies. Second, on the merits they submitted testimony from Kyles’s 
surgeon, who said that physical therapy was not needed to resolve his knee pain; 
exercises were sufficient. The district court granted the defendants’ motions. It first 
determined that Kyles’s claims were limited to those raised in his November 2010 
grievance (about physical therapy) because he supplied no evidence that he exhausted 
other grievances. It then determined that Kyles had not presented evidence that would 
allow a jury to find that the lack of physical therapy or other treatment reflected 
deliberate indifference.   

        We begin by addressing exhaustion. The district court properly concluded that 
Kyles had exhausted his claim about the lack of more physical therapy. Kyles submitted 
his grievance about this complaint in November 2010, received a denial, and appealed it 
to the Administrative Review Board. Kyles did not need to do anything more to 
exhaust. See 20 Ill. Admin. Code § 504.840; Thornton v. Snyder, 428 F.3d 690, 694 (7th Cir. 
2005). The district court also correctly ruled that Kyles did not properly exhaust his 
claim that Ghosh and the medical staff refused to reevaluate him after Williams had 
referred him for reevaluation in January 2011. Kyles filed a grievance in July 2011 about 
this, but after the grievance counselor responded, Kyles was required to appeal that 
response to the Administrative Review Board, if he was dissatisfied. See 20 Ill. Admin. 
Code §§ 504.810, 504.830 (detailing grievance procedure); see also Burrell v. Powers, 431 
F.3d 282, 284 (7th Cir. 2005) (explaining process). His failure to do so bars his claim that 
the medical providers ignored him after Williams referred him for another examination. 
No. 15‐3401                                                                             Page 4 
 
See, e.g., Fletcher v. Menard Corr. Ctr., 623 F.3d 1171, 1173–75 (7th Cir. 2010) (dismissing 
inmate’s case for failure to exhaust administrative remedies).   

       The district court also correctly rejected Kyles’s contention that the defendants 
could not raise non‐exhaustion as an affirmative defense at the summary‐judgment 
stage. Non‐exhaustion can be asserted in a motion for summary judgment if the 
defendants have not waived the defense. See Hess v. Reg‐Ellen Mach. Tool Corp. Emp. 
Stock Ownership Plan, 502 F.3d 725, 729–30 (7th Cir. 2007); Curtis v. Timberlake, 436 F.3d 
709, 711 (7th Cir. 2006). The defendants raised non‐exhaustion in their answers, so they 
did not waive the defense. 

        On the merits, Kyles argues that a jury reasonably could conclude that stopping 
physical therapy after eight sessions, or not restarting it after his knee “popped,” 
constituted deliberate indifference. But Kyles supplied no evidence suggesting that the 
absence of physical therapy caused his knee to “pop” or impaired its healing. Without 
evidence of causation, there is no actionable tort. See Fields v. Wharrie, 740 F.3d 1107, 
1111 (7th Cir. 2014). Moreover after Kyles received eight physical therapy sessions, the 
therapists taught him how to perform therapeutic exercises on his own. His surgeon 
testified without contradiction that successful recovery after surgery depended upon 
performing these prescribed exercises properly. In light of this evidence, the 
defendants’ decision to limit physical therapy to eight sessions does not reflect 
deliberate indifference. See Burton v. Downey, 805 F.3d 776, 787 (7th Cir. 2015) (holding 
that an inmate could not sustain a claim of deliberate indifference when medical 
personnel at the prison instructed the inmate how to perform therapy in his cell). 
Although Kyles preferred more physical therapy instead of properly exercising on his 
own, he was not entitled to dictate the terms of his otherwise reasonable care. See Harper 
v. Santos, No. 15‐1903, 2017 WL 568335, at *3–4 (7th Cir. Feb. 13, 2017); Arnett v. Webster, 
658 F.3d 742, 754 (7th Cir. 2011).   

       The district court also correctly granted summary judgment on Kyles’s claim that 
the defendants ignored his knee pain after it “popped.” One medical technician saw 
Kyles the day after his knee “popped “ in May and scheduled him to see Williams, who 
saw him the next day and prescribed pain medication and a knee brace. Williams 
followed up in July, treated him again after his fall in September, and finally saw him in 
January 2011 after a visit with another medical technician. Each time she prescribed 
pain medication and directed him to follow up with her as needed. The defendants, 
therefore, did not consciously disregard a serious risk to Kyles’s pain. See Holloway v. 
Del. Cty. Sheriff, 700 F.3d 1063, 1073 (7th Cir. 2012). Kyles replies that one of the 
No. 15‐3401                                                                          Page 5 
 
defendants threw out his requests for more medical visits, but he does not present 
evidence of this. Given his frequent attention by staff in the medical unit during the 
period covered by his first grievance in 2010, his claim of deliberate indifference fails.   

                                                                               AFFIRMED.